Citation Nr: 1243106	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  05-17 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Baltimore RO now maintains jurisdiction in this case.  

In May 2007, the Veteran provided testimony at a Central Office hearing before the undersigned.  A transcript is of record.  

In a decision dated in May 2009, the Board denied service connection for PTSD; the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (Motion).  In an Order also dated in May 2010, the Court granted the Motion, vacated the May 2009 Board decision, and remanded the case to the Board for further appellate review consistent with the basis of the motion.  

In May 2010 and January 2011, the Board remanded the claim of service connection for PTSD for additional development.  

In a June 2012 rating decision, the RO granted service connection for PTSD with depressive disorder NOS and granted an increased rating of 50 percent from July 29, 2009, through September 26, 2011, 100 percent from September 27, 2011, through December 31, 2011, and 50 percent from January 1, 2012.  

In January 2011, the Board also remanded the issues of entitlement to an initial rating in excess of 30 percent for depressive disorder and entitlement to an effective date earlier than July 29, 2009, for the grant of service connection for depressive disorder for issuance of a statement of the case (SOC).  Following a November 2011 SOC, however, the Veteran did not perfect an appeal of either issue.  Therefore, neither issue is before the Board.  

Although the Court in Percy v. Shinseki, 23. Vet. App. 37 (2009) states that VA may waive any issue of timeliness in the filing of a Substantive Appeal, the fact that a Substantive Appeal has been filed in this case renders the question of a waiver moot. 


FINDINGS OF FACT

1.  In a June 2012 rating decision, the RO awarded the Veteran service connection for PTSD, constituting a full grant of the benefits sought on appeal.

2.  There is no longer a controversy on the question of the Veteran's entitlement to service connection for PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is dismissed as moot.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously noted, the Court's May 2010 Memorandum Decision remanded the matter of service connection for PTSD to the Board.  The Board that remanded the matter for additional development.  Inasmuch as the June 2012 rating decision granting service connection for PTSD constitutes a full grant of the benefits sought on appeal, the Board no longer has jurisdiction over the issue of entitlement to service connection for PTSD.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Service connection is already in effect for PTSD, as service connection was granted by the RO.  Thus, there remains no allegation of errors of fact or law for appellate consideration concerning this claim.  Accordingly, the Veteran's claim for service connection for PTSD is dismissed as a matter of law.  38 U.S.C.A. § 7104; Sabonis v. Brown, 6 Vet. App. 426, 430.  


ORDER

The claim of entitlement to service connection for PTSD is dismissed.



____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


